Case 1:18-cv-02185-LJL Document 273-35 Filed 04/06/20 Page 1 of 4




                Exhibit GGG
4/2/2020              Case 1:18-cv-02185-LJL          Document
                                     Exiled Billionaire             273-35
                                                        Says Dozens of           Filed
                                                                       Chinese Spies Sent04/06/20       Page
                                                                                         to U.S. in Recent Months2 of 4




  Exiled Billionaire Says Dozens of Chinese Spies Sent
  to U.S. in Recent Months
  2017-10-06




  Exiled Chinese billionaire Guo Wengui (C) speaks at the National Press Club, Washington, D.C., 2017.
  RFA

  The ruling Chinese Communist Party is flooding the United States with its spies, according to
  exiled billionaire Guo Wengui, who is on Beijing's most-wanted list for a number of criminal
  charges.

  Guo, who also goes by the name Miles Kwok, revealed a document to the National Press Club in
  Washington on Thursday that he said backed up his claim that China has stepped up its U.S.-based
  spying operations, sending dozens of new operatives from the state security police to work in the
  country.

  "This document has been verified as genuine for us by government agencies in the U.S. and in
  other countries," Guo told journalists, adding: "The mere possession of this document is enough
  for an automatic prison sentence of three-to-five years."

  Document No. 82, 2017 is on headed paper from the general office of China's cabinet, the State
  Council, and the National Committee on State Security, and is a response to earlier proposals from
  the ministry of state security.

  "After researching the matter, we agree in principle to your proposal to send 27 officers of the
  People's State Security Police to the U.S., in addition to He Jianfeng," the document, which RFA
  was unable to verify independently, states.

https://www.rfa.org/english/news/china/spies-10062017115749.html                                                          1/3
4/2/2020              Case 1:18-cv-02185-LJL          Document
                                     Exiled Billionaire             273-35
                                                        Says Dozens of           Filed
                                                                       Chinese Spies Sent04/06/20       Page
                                                                                         to U.S. in Recent Months3 of 4



  The document is dated Apr. 27, 2017, marked Top Secret and copied to the general office of the
  Central Committee of the Chinese Communist Party, the standing committee of the National
  People' Congress, and the general office of the party's Central Military Commission.

  Bank branches, diplomatic missions

  Guo said the new spying operations use the Bank of China branches in New York city and
  Washington D.C., as well as Chinese diplomatic missions in the U.S., as a base.

  "Since then, around 50 more people have been sent," he added.

  Their brief is intelligence gathering, counterespionage, and the vetting of management personnel
  in the U.S. operations of state-owned corporations, Guo said.

  They are also charged with actively supporting and cooperating with the Communist Party's
  "United Front" ideological work, diplomatic and military missions, and any other personnel-
  related business, he said.

  "A lot of people think that [I] only have documents that date back to pre-2015, but I can tell you
  that I can get hold of top-level documents of the Chinese Communist Party at any time, whenever
  I want to," he said.

  "This is a top secret level state document ... We have friends all over the world ... those who
  provide the documents are among the most senior people, including the current Politburo
  standing committee," he said. "My material is real. Otherwise, they wouldn't be afraid of it."

  However, he declined to elaborate further on the source of the leak.

  Repeated attempts to contact the Bank of China in New York regarding Guo's allegations were
  unsuccessful on Wednesday.

  'A Mafia-like group'

  Guo, who had an Interpol "red notice" issued for his arrest in April, hit out at what he called a
  small clique of corrupt "kleptocrats" running China.

  "What they're doing is anti-humanity," he said. "The U.S. ought to do something instead of just
  talking to the Chinese kleptocracy, who are simply a mafia-like group."

  Guo, who applied for political asylum in the U.S. earlier this month, said the threat from Chinese
  espionage is "100 or 1,000 times" greater than that posed by major terror attacks on U.S. soil.

  "I would like all members of the Chinese Communist Party to wake up and say No to this ruling
  clique," he added.

  The Associated Press has reported that Chinese prosecutors are investigating Guo "for at least 19
https://www.rfa.org/english/news/china/spies-10062017115749.html                                                          2/3
4/2/2020              Case 1:18-cv-02185-LJL          Document
                                     Exiled Billionaire             273-35
                                                        Says Dozens of           Filed
                                                                       Chinese Spies Sent04/06/20       Page
                                                                                         to U.S. in Recent Months4 of 4

  major criminal cases," which included allegedly bribing intelligence officials, kidnapping, fraud,
  and money laundering.

  In August, AP revealed that Chinese authorities have requested a second Interpol warrant for Guo,
  on a claim that he raped a 28-year-old former personal assistant.

  Reported by Ho Shan and Ma Lap-hak for RFA's Cantonese Service, and by Wang Yun and Han Jie for
  the Mandarin Service. Translated and edited by Luisetta Mudie.




https://www.rfa.org/english/news/china/spies-10062017115749.html                                                          3/3
